Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 16-27) and the species of SEQ ID NOS: 4 and 5 without traverse in the reply filed on 04/08/2021 is acknowledged.  However, upon further consideration in light of the fact that no prior art teaches or suggests to detect SEQ ID NOS: 4 or 5, the election of species is withdrawn.  Claims 28-29 drawn to non-elected Invention II are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randolph Digges on 05/03/2021.
	Please amend the claims as follows:

	Claim 16. A method for assessing the status of nucleic acid degradation and/or the integrity of one or more nucleic acids in a sample, comprising the steps of:
	a.	amplifying at least two overlapping regions within at least one locus, and
‐overlapping region,
	wherein the method obtains a degradation index of at least 10 when measuring degraded DNA of 200 base pair (bp) length and of at least 60 when measuring degraded DNA of 150 bp length, and
	wherein said at least two probes have sequences that differ by no more than 5 nucleotides over a stretch of 20 nucleotides from SEQ ID NO. 4 and SEQ ID NO. 5, respectively.

Claim 26. (canceled).

	Claim 27. The method according to claim 17, wherein the at least one common primer has a sequence that differs from a sequence selected from the group , SEQ ID NO. 2 and SEQ ID NO. 3 by no more than 5 nucleotides over a stretch of 20 nucleotides.

	28-29. (canceled).

	Claim 30 (new):  A method for assessing the status of nucleic acid degradation and/or the integrity of one or more nucleic acids in a sample, comprising the steps of:
	a.	amplifying at least two overlapping regions within at least one locus, and
‐overlapping region,
	wherein the method obtains a degradation index of at least 10 when measuring degraded DNA of 200 base pair (bp) length and of at least 60 when measuring degraded DNA of 150 bp length,
	wherein the at least two overlapping regions are amplified using at least one common primer, and
	wherein the at least one common primer has a sequence that differs from a sequence selected from the group consisting of SEQ ID NO. 1, SEQ ID NO. 2 and SEQ ID NO. 3 by no more than 5 nucleotides over a stretch of 20 nucleotides.

	Claim 31 (new):  The method according to claim 30, wherein the size of the amplification products of the at least two overlapping regions are between 60 base pairs and 2000 base pairs long.

	Claim 32 (new):  The method according to claim 30, wherein a first one of the at least two amplification products of the at least two overlapping regions is at least 30% longer than a second one of the at least two amplification products.



	Claim 34 (new):  The method according to claim 30, wherein the locus that is amplified is a single copy locus (SCL) or a multicopy locus (MLC) within the nucleic acid assessed for integrity and/or degradation.

	Claim 35 (new):  The method according to claim 30, wherein in parallel to the assessment of the status of DNA degradation and/or integrity of one or more nucleic acids in a sample, the one or more nucleic acids are quantified and/or detected.

	Claim 36 (new):  The method according to claim 30, wherein the sample is selected from the group consisting of genomic samples, environmental samples and food samples.

	Claim 37 (new):  The method according to claim 30, wherein the amplification method is either a non‐isothermal method or an isothermal method.

	Claim 38 (new):  The method according to claim 37, wherein the amplification method is selected from the group consisting of quantitative real‐time PCR (rtPCR), ligase chain reaction (LCR), strand displacement amplification (SDA), multiple displacement amplification (MDA), rolling-circle amplification (RCA), loop mediated ‐dependent amplification (HDA), smartamplification process (SMAP), single primer isothermal amplification (SPIA), nicking enzyme amplification reaction (NEAR), exponential amplification reaction (EXPAR), recombinase polymerase amplification (RPA) and nucleic acid sequence based amplification (NASBA).

	Claim 39 (new):  The method according to claim 30, wherein said at least two probes have sequences that differ by no more than 5 nucleotides over a stretch of 20 nucleotides from SEQ ID NO. 4 and SEQ ID NO. 5, respectively.

Reasons for Allowance
Claims 16-25, 27 and 30-39 are allowed because the prior art fails to teach or suggest detecting nucleic acid degradation using primers or probes of SEQ ID NOS: 1-5 directed to single copy locus (SCL) or multi copy locus (MCL) of SEQ ID NOS: 6-47.  The closest prior art teaches to detect overlapping regions for nucleic acid integrity/degradation using PCR and/or probes (US 2010/0129896, Fig. 15; WO2006/119439, Figs. 2-3), but fails to teach or suggest the specific primers or probes SEQ ID NOS: 1-5 for SCL/MCL detection.  Other prior art teaches these SCL/MCL regions as markers for Alzheimer’s, for example (WO2009144424); but fail to teach or suggest using these SCL/MCL regions to determine nucleic acid degradation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 16-25, 27 and 30-39 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/AARON A PRIEST/Primary Examiner, Art Unit 1637